DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the PCT application with filing date 08/21/2019.

Claim Objections
 	Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20 recites “The storage medium” but it should be “The non-transitory computer-readable storage medium”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites the limitation “the transmitting module” in "the transmitting module is further configured to".  There is insufficient antecedent basis for this limitation in the claim. Based on the dependency to claims 10-12, it appears the transmitting module should be the processor due to the use of “further configured to”. However, if claim 13 is amended to recite the processor instead of the transmitting module, a 112(d) rejection can be given for claim 13 as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.


Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 6-7, 10, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0069804 A1) (cited in IDS) in view of Barratt et al. (US 2012/0263289 A1).

Regarding claim 1, Kim discloses A data transmission method (Figs. 3), comprising:
establishing, by a station, a multi-link to an access point (Fig. 3, [0037]-[0038], [0047], [0050]: wireless device 100 (=station) uses different frequency bands (=multi-link) to transmit data packets to another wireless device (=access point). [0026]: wireless device 100 is equated to user terminal and another wireless device is equated to access point), the multi-link instructing the access point to provide at least a first frequency band and a second frequency band ([0037]-[0038], [0046], [0049]: the different frequency bands are provided by the another wireless device, i.e., a first frequency band and a second frequency band), and the first frequency band and the second frequency band being two different frequency bands ([0037]-[0038], [0046], [0049]-[0050]: different frequency bands, i.e., a first frequency band and a second frequency band);
transmitting, by the station, a first data packet to the access point on the first frequency band (Fig. 3, [0037], [0048]: first data packet is transmitted to another wireless device using first frequency band); and
transmitting, by the station, a second data packet to the access point on the second frequency band (Fig. 3, [0037], [0051]: second data packet is transmitted to another wireless device using second frequency band).
Kim does not disclose, but Barratt discloses wherein the access point removes the first data packet or the second data packet according to a data transmission status ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)), the second data packet and the first data packet transmitting same service data ([0076]: current message and last received message are duplicates because they have the same sequence number 506).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the another wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number, as taught by Barratt. 
Doing so provides a clear of the duplicated message (Barratt: [0076]).

Regarding claim 10, Kim discloses A station (Fig. 1, [0026]: wireless device 100 which is equated to user terminal), comprising: a memory and a processor (Fig. 1: processor 104 and memory 106),
the memory being configured to store a program ([0027]: memory 106 provides instruction and data);
when executing the program in the memory, the processor being configured to ([0027]: processor 104 controls operations based on instructions and data provided by memory 106):
establish a multi-link to an access point (Fig. 3, [0037]-[0038], [0047], [0050]: wireless device 100 uses different frequency bands (=multi-link) to transmit data packets to another wireless device (=access point). [0026]: another wireless device is equated to access point), the multi-link instructing the access point to provide at least a first frequency band and a second frequency band ([0037]-[0038], [0046], [0049]: the different frequency bands are provided by the another wireless device, i.e., a first frequency band and a second frequency band), and the first frequency band and the second frequency band being two different frequency bands ([0037]-[0038], [0046], [0049]-[0050]: different frequency bands, i.e., a first frequency band and a second frequency band); and
transmit a first data packet to the access point on the first frequency band (Fig. 3, [0037], [0048]: first data packet is transmitted to another wireless device using first frequency band); and transmit a second data packet to the access point on the second frequency band (Fig. 3, [0037], [0051]: second data packet is transmitted to another wireless device using second frequency band). 
Kim does not disclose, but Barratt discloses the access point removing the first data packet or the second data packet according to a data transmission status ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)), the second data packet and the first data packet transmitting same service data ([0076]: current message and last received message are duplicates because they have the same sequence number 506).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the another wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number, as taught by Barratt. 
Doing so provides a clear of the duplicated message (Barratt: [0076]).

Regarding claim 19, Kim discloses A non-transitory computer-readable storage medium, comprising instructions, the instructions, when run on a computer of a station (Fig. 1, [0026]-[0027]: wireless device 100 which is equated to user terminal includes processor 104 for controlling , causing the computer to perform:
establishing a multi-link to an access point (Fig. 3, [0037]-[0038], [0047], [0050]: wireless device 100 uses different frequency bands (=multi-link) to transmit data packets to another wireless device (=access point). [0026]: another wireless device is equated to access point), the multi-link instructing the access point to provide at least a first frequency band and a second frequency band ([0037]-[0038], [0046], [0049]: the different frequency bands are provided by the another wireless device, i.e., a first frequency band and a second frequency band), and the first frequency band and the second frequency band being two different frequency bands ([0037]-[0038], [0046], [0049]-[0050]: different frequency bands, i.e., a first frequency band and a second frequency band);
transmitting a first data packet to the access point on the first frequency band (Fig. 3, [0037], [0048]: first data packet is transmitted to another wireless device using first frequency band); and
transmitting a second data packet to the access point on the second frequency band (Fig. 3, [0037], [0051]: second data packet is transmitted to another wireless device using second frequency band).
Kim does not disclose, but Barratt discloses wherein the access point removes the first data packet or the second data packet according to a data transmission status ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)), the second data packet and the first data packet transmitting same service data ([0076]: current message and last received message are duplicates because they have the same sequence number 506).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the another wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number, as taught by Barratt. 
Doing so provides a clear of the duplicated message (Barratt: [0076]).

Regarding claim(s) 6, Kim in view of Barratt discloses all features of claim(s) 1 as outlined above. 
Kim does not disclose, but Barratt discloses wherein the first data packet carries a first sequence number and a first frequency band identifier (Fig. 4, [0051]: in step 422, endpoint 214 sends a first application message 422 to the local controller 202 via a primary I/F connection. The message includes a sequence number and a channel ID), the first sequence number indicating an occurrence order of the first data packet (Fig. 4, [0052], [0057]: the sequence number in the first application message 422 transmitted via the primary I/F connection indicates the occurrence order, i.e., 3), and the first frequency band identifier indicating the first frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller); and
the second data packet carries a second sequence number and a second frequency band identifier (Fig. 4, [0051]: in step 422, endpoint 214 sends a first application message 422 to the local controller 202 via a secondary I/F connection. The message includes a sequence number and a channel ID), the second sequence number indicating an occurrence order of the second data packet (Fig. 4, [0052], [0057]: the sequence number in the first application message 422 transmitted via the secondary I/F connection indicates the occurrence order, i.e., 3), and the second frequency band identifier indicating the second frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device 101 that sends a first data packet via a first frequency band and a second data packet via a second frequency band, as taught by Kim, to modify the packets with sequence number and channel ID, as taught by Barratt.
Doing so allows the receiver to receiver to discard the message based on the sequence number; and therefore provide a clear of the duplicated message (Barratt: [0076]).

Regarding claim(s) 7 and 16, Kim in view of Barratt discloses all features of claim(s) 1 and 10 as outlined above. 
Kim does not disclose, but Barratt discloses wherein after the establishing, by a station, a multi-link to an access point (Fig. 4: endpoint 214 establishes multiple connections with local controller 202, i.e., a primary connection in steps 404-406 and a secondary connection in steps 412-414), the method further comprises:
receiving, by the station on the first frequency band, a third data packet transmitted by the access point (Fig. 4, [0053]: in step 430, endpoint 214 receives keep alive message 430 via primary I/F connection from local controller 202), the third data packet carrying a third sequence number and the first frequency band identifier (Fig. 4: the keep alive message 430 includes a sequence number and a channel ID), the third sequence number indicating an occurrence order of the third data packet (Fig. 4, [0052], [0057]: the sequence number in the keep alive message 430 transmitted via the primary I/F connection indicates the occurrence order, i.e., 3), and the first frequency band identifier indicating the first frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller);
receiving, by the station on the second frequency band, a fourth data packet transmitted by the access point (Fig. 4, [0053]: in step 430, endpoint 214 receives keep alive message 430 via secondary I/F connection from local controller 202), the fourth data packet and the third data packet being using for transmitting the same service data (Fig. 4: the keep alive message 430 includes the same sequence number transmitted via the primary I/F connection and secondary I/F connection. [0076]: current message and last received message are duplicates because they have the same sequence number 506), a fourth sequence number indicating an occurrence order of the fourth data packet (Fig. 4, [0052], [0057]: the sequence number in the keep alive message 430 transmitted via the secondary I/F connection indicates the occurrence order, i.e., 3), and the second frequency band identifier indicating the second frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller); and
removing, by the station, the third data packet or the fourth data packet according to a data transmission status ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number transmitted via different I/F connections, as taught by Barratt. 
Doing so provides a clear of the duplicated message (Barratt: [0076]).

	Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0069804 A1) (cited in IDS) in view of Barratt et al. (US 2012/0263289 A1) and Jianchao et al. (WO 2013/174024 A1 A1) (cited in IDS).

Regarding claim(s) 8 and 17, Kim in view of Barratt discloses all features of claim(s) 7 and 16 as outlined above. 
Kim does not disclose, but Barratt discloses wherein the removing, by the station, the third data packet or the fourth data packet according to a data transmission status comprises ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)): 
removing, by the station, the fourth data packet according to the fourth sequence number and the second frequency band identifier (Fig. 4: the keep alive message 430 transmitted via the second I/F connection includes sequence number 3 and a channel ID 5. [0076]: based on the sequence number, discard a message when a current message and a last received message have the same sequence number 506).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number transmitted via different I/F connections, as taught by Barratt. 

Kim in view of Barratt does not disclose, but Jianchao discloses removing, by the station, the fourth data packet in a case that the station first receives the third data packet (abstract: receiving node preserves first received pair of data frames and discards last received pair of data frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number transmitted via different I/F connections, as taught by Barratt, by discarding the last received pair of data frames, as taught by Jianchao.
Doing so reduces increases utilization ratio of port resources (Jianchao: abstract).

Regarding claim(s) 9 and 18, Kim in view of Barratt and Jianchao discloses all features of claim(s) 8 and 17 as outlined above. 
Kim does not disclose, but Barratt discloses wherein the removing, by the station, the third data packet or the fourth data packet according to a data transmission status further comprises ([0076]: based on checking whether the message includes a channel of interest and recording the message as used or unused (=data transmission status), discard the message, i.e., when a current message and a last received message have the same sequence number 506. [0074]: Fig. 9 is a flow chart of the call center system 100. Fig. 1, [0039], [0041]: call center system 100 comprises a local controller 202 within a router 120 (=access point) communicating with operator console 104 representing an endpoint 214 (=station)): 
removing, by the station, the third data packet according to the third sequence number and the first frequency band identifier (Fig. 4: the keep alive message 430 transmitted via the first I/F connection includes a sequence number 3 and a channel ID 5. [0076]: based on the sequence 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number transmitted via different I/F connections, as taught by Barratt. 
Doing so provides a clear of the duplicated message (Barratt: [0076]).
Kim in view of Barratt does not disclose, but Jianchao discloses removing, by the station, the third data packet in a case that the station first receives the fourth data packet (abstract: receiving node preserves first received pair of data frames and discards last received pair of data frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to discard a message when there is a duplicated message with a same sequence number transmitted via different I/F connections, as taught by Barratt, by discarding the last received pair of data frames, as taught by Jianchao.
Doing so reduces increases utilization ratio of port resources (Jianchao: abstract).

	Claim(s) 2-3, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0069804 A1) (cited in IDS) in view of Barratt et al. (US 2012/0263289 A1) and Abraham et al. (US 2015/0289299 A1).

Regarding claim(s) 2, 11, and 20, Kim in view of Barratt discloses all features of claim(s) 1, 10, and 19 as outlined above. 
 wherein the establishing, by a station, a multi-link to an access point comprises (Fig. 3, [0037]-[0038], [0047], [0050]: wireless device 100 (=station) uses different frequency bands (=multi-link) to transmit data packets to another wireless device (=access point):
establishing, by the access point and the station, a communication connection on the first frequency band (Fig. 3, [0037], [0048]: wireless device 100 and another wireless device communicate via first frequency band); and
establishing, by the access point and the station, a communication connection on the second frequency band (Fig. 3, [0037], [0051]: wireless device 100 and another wireless device communicate via second frequency band).
Kim in view of Barratt does not disclose, but Abraham discloses transmitting, by the station, a first multi-link request to the access point (Fig. 6, [0064]-[0065]: at step 606, STA 106 sends an association request to the AP 104 in the 2.4 GHz band. At step 610, STA 106 and AP 104 perform key derivation for the 2.4 GHz band);
transmitting, by the station, a second multi-link request to the access point (Fig. 6, [0065]: at step 618, STA 106 sends an association request to the AP 104 in the 5 GHz band. At step 622, STA 106 and AP 104 perform key derivation for the 5 GHz band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device when communicating with another wireless device via a first frequency band and a second frequency band, as taught by Kim, to send an association request for each frequency band before associating with the AP for the different frequency bands, as taught by Abraham.
Doing so allows the STA and the AP to associate (link) via multiple bands by using a handshake protocol that provides security (Abraham: [0030], [0064]).


Kim in view of Barratt does not disclose, but Abraham discloses wherein the access point comprises a first sub-access point and a second sub-access point (Fig. 5, [0062]: AP 104 may use different MAC addresses for communicating via 2.4 GHz link and 5 GHz link, i.e., a first MAC address for communicating via 2.4 GHz link (=first sub-access point) and a second MAC address for communicating via 5 GHz link (=second sub-access point)), and
the transmitting, by the station, a first multi-link request to the access point comprises (Fig. 6, [0064]-[0065]: at step 606, STA 106 sends an association request to the AP 104 in the 2.4 GHz band. At step 610, STA 106 and AP 104 perform key derivation for the 2.4 GHz band):
transmitting, by the station, a multi-link verification request to the second sub-access point after the station is associated with the first sub-access point (Fig. 6, [0065]: at step 614, STA 106 sends an authentication request in the 5 GHz band after STA 106 and AP 104 have a successful association in the 2.4 GHz band. Fig. 5, [0062]: AP 104 may use different MAC addresses for communicating via 2.4 GHz link and 5 GHz link, i.e., a first MAC address for communicating via 2.4 GHz link (=first sub-access point) and a second MAC address for communicating via 5 GHz link (=second sub-access point));
receiving, by the station, a multi-link verification response transmitted by the second sub-access point (Fig. 6, [0065]: at step 616, STA 106 receives an authentication response in the 5 GHz band from the AP 104. Fig. 5, [0062]: AP 104 may use different MAC addresses for communicating via 2.4 GHz link and 5 GHz link, i.e., a first MAC address for communicating via 2.4 GHz link (=first sub-access point) and a second MAC address for communicating via 5 GHz link (=second sub-access point));
transmitting, by the station, a multi-link association request to the second sub-access point (Fig. 6, [0065]: at step 618, STA 106 sends an association request in the 5 GHz band to the AP 104. Fig. 5, [0062]: AP 104 may use different MAC addresses for communicating via 2.4 GHz link and 5 GHz link, i.e., a first MAC address for communicating via 2.4 GHz link (=first sub-access point) and a second MAC address for communicating via 5 GHz link (=second sub-access point)); and
receiving, by the station, a multi-link association response transmitted by the second sub-access point (Fig. 6, [0065]: at step 620, STA 106 receives an association response in the 5 GHz band from the AP 104. Fig. 5, [0062]: AP 104 may use different MAC addresses for communicating via 2.4 GHz link and 5 GHz link, i.e., a first MAC address for communicating via 2.4 GHz link (=first sub-access point) and a second MAC address for communicating via 5 GHz link (=second sub-access point)), the multi-link association response associating the first frequency band with the second frequency band ([0064]-[0065]: the association response is transmitted in the 5 GHz band at step 620 where the UE has previously received an association response transmitted in the 2.4 GHz band with information of the 5 GHz band at step 606. Therefore, both association responses are associating the 2.4 GHz with the 5 GHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device when communicating with another wireless device via a first frequency band and a second frequency band, as taught by Kim, to send an authentication request and association request and receive an authentication response and association response via the 2.4 GHz band and/or the 5 GHz band, as taught by Abraham.
Doing so allows the STA and the AP to associate (link) via multiple bands by using a handshake protocol that provides security (Abraham: [0030], [0064]).

	Claim(s) 4 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0069804 A1) (cited in IDS) in view of Barratt et al. (US 2012/0263289 A1), Abraham et al. (US 2015/0289299 A1), and Jang et al. (US 2021/0176785 A1).

Regarding claim(s) 4, Kim in view of Barratt and Abraham discloses all features of claim(s) 3 as outlined above. 
Kim in view of Barratt does not disclose, but Abraham discloses wherein the transmitting, by the station, a second multi-link request to the access point (Fig. 6, [0065]: at step 618, STA 106 sends an association request to the AP 104 in the 5 GHz band. At step 622, STA 106 and AP 104 perform key derivation for the 5 GHz band); establishing, by the access point and the station, a communication connection on the second frequency band (Fig. 6, [0065]: at step 622, STA 106 and AP 104 perform key derivation for the 5 GHz band for an association between STA 106 and AP 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to send an association request for a frequency band before associating with the AP, as taught by Abraham.
Doing so allows the STA and the AP to associate (link) via multiple bands by using a handshake protocol that provides security (Abraham: [0030], [0064]).
Kim in view of Barratt and Abraham does not disclose, but Jang discloses transmitting, by the station, a multi-link setup request to the access point ([0297]: transmitting device transmits multi-band setup request frame to receiving device. [0009]: transmitting device may be a STA and receiving device may be an AP);
receiving, by the station, a multi-link setup response transmitted by the access point ([0297]: transmitting device receives multi-band setup response frame from receiving device);
transmitting, by the station, a multi-link acknowledgment request to the access point ([0298]: transmitting device transmits multi-band ACK request frame to receiving device); and
receiving, by the station, a multi-link acknowledgment response transmitted by the access point ([0298]: transmitting device receives multi-band ACK response frame from receiving device), and establishing, by the access point and the station, the communication connection on the second frequency band ([0306]: transmitting device and receiving device establish a connection in the new band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to transmit multi-band setup request frame and multi-band ACK request frame and receive multi-band setup response frame and multi-band ACK request response frame, as taught by Jang.
Doing so provides a scheme for multi-band aggregation (Jang: [0296]); therefore providing an opportunity to use multiple bandwidths (Jang: [0212]).

Regarding claim(s) 12, Kim in view of Barratt and Abraham discloses all features of claim(s) 11 as outlined above. 
Kim in view of Barratt and Abraham does not disclose, but Jang discloses wherein the processor is further configured to:
transmit a multi-link setup request to the access point ([0297]: transmitting device transmits multi-band setup request frame to receiving device. [0009]: transmitting device may be a STA and receiving device may be an AP);
receive a multi-link setup response transmitted by the access point ([0297]: transmitting device receives multi-band setup response frame from receiving device);
transmit a multi-link acknowledgment request to the access point ([0298]: transmitting device transmits multi-band ACK request frame to receiving device); and
receive a multi-link acknowledgment response transmitted by the access point ([0298]: transmitting device receives multi-band ACK response frame from receiving device), and establish the communication connection on the second frequency band with the access point ([0306]: transmitting device and receiving device establish a connection in the new band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to transmit multi-band setup request frame and multi-band ACK request frame and receive multi-band setup response frame and multi-band ACK request response frame, as taught by Jang.
Doing so provides a scheme for multi-band aggregation (Jang: [0296]); therefore providing an opportunity to use multiple bandwidths (Jang: [0212]).

Regarding claim(s) 13, Kim in view of Barratt and Abraham discloses all features of claim(s) 12 as outlined above. 
Kim in view of Barratt and Abraham does not disclose, but Jang discloses wherein the transmitting module is further configured to:
transmit a multi-link setup request to the access point ([0297]: transmitting device transmits multi-band setup request frame to receiving device. [0009]: transmitting device may be a STA and receiving device may be an AP);
receive a multi-link setup response transmitted by the access point ([0297]: transmitting device receives multi-band setup response frame from receiving device);
transmit a multi-link acknowledgment request to the access point ([0298]: transmitting device transmits multi-band ACK request frame to receiving device); and
receive a multi-link acknowledgment response transmitted by the access point ([0298]: transmitting device receives multi-band ACK response frame from receiving device), and establish the communication connection on the second frequency band with the access point ([0306]: transmitting device and receiving device establish a connection in the new band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to transmit multi-band setup request frame and multi-band ACK request frame and receive multi-band setup response frame and multi-band ACK request response frame, as taught by Jang.
Doing so provides a scheme for multi-band aggregation (Jang: [0296]); therefore providing an opportunity to use multiple bandwidths (Jang: [0212]).

	Claim(s) 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0069804 A1) (cited in IDS) in view of Barratt et al. (US 2012/0263289 A1), and Seok et al. (US 2020/0053773 A1) (support can be found in provisional application 62/764,885).

Regarding claim(s) 5 and 14, Kim in view of Barratt discloses all features of claim(s) 1 and 10 as outlined above. 
Kim in view of Barratt does not disclose, but Seok discloses wherein the establishing, by a station, a multi-link to an access point comprises (Fig. 4: at step 425, STA and AP communicate over confirmed bands):
receiving, by the station, a multi-link enabling request transmitted by the access point (Fig. 4: [0058]: at step 410, a STA receives a multi-band operating mode element from an AP. (pg. 24: non-AP STA receives Multi-Band Operating Mode element from AP)), the multi-link enabling request being generated by the access point according to a target service ([0059], [0062]: the multi-band , and the target service satisfying a multi-link enabling condition ([0049]: for multi-band channel access, the traffic categories need to be associated with AC_VO. (pg. 27: to perform cooperative multi-band channel access, non-AP STA can transmit uplink frame when it’s associated with AC-VO));
transmitting, by the station, a first multi-link request to the access point according to the multi-link enabling request (Fig. 4, [0063]: at step 415, STA sends a Multi-Band Operating Request element to the AP to set up cooperative multi-band operation based on the Multi-Band Operating mode element. [0050]-[0051]: the STA sends a Multi-Band Operating request element for each band that the STA request to establish cooperative multi-band operation. (pg. 28: non-AP STA sends Multi-Band Operating Request element including the band information to the AP based on the Multi-Band Operating Mode element)), and establishing, by the access point and the station, a communication connection on the first frequency band (Fig. 4, [0065]: at steps 420-425, STA and AP setup cooperative multi-band channel access over bands 2.4 GHz and 5 GHz. (pg. 29: AP and non-AP STA setup cooperative multi-band operation using the requested bands)); and
transmitting, by the station, a second multi-link request to the access point according to the multi-link enabling request (Fig. 4, [0063]: at step 415, STA sends a Multi-Band Operating Request element to the AP to set up cooperative multi-band operation based on the Multi-Band Operating mode element. [0050]-[0051]: the STA sends a Multi-Band Operating request element for each band that the STA request to establish cooperative multi-band operation. (pg. 28: non-AP STA sends Multi-Band Operating Request element including the band information to the AP based on the , and establishing, by the access point and the station, a communication connection on the second frequency band (Fig. 4, [0065]: at steps 420-425, STA and AP setup cooperative multi-band channel access over bands 2.4 GHz and 5 GHz. (pg. 29: AP and non-AP STA setup cooperative multi-band operation using the requested bands)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device, as taught by Kim, to receive a multi-band operating mode element from an AP indicating which traffic category the STA can transmit uplink frame, and to send a Multi-Band Operating Request element for each band, and to setup cooperative multi-band channel access over the requested bands, as taught by Seok.
Doing so provides a multi-band channel access that mitigates a delay between AP and STA and improves data throughput (Seok: [0056]).

Regarding claim(s) 15, Kim in view of Barratt and Seok all features of claim(s) 14 as outlined above. 
Kim does not disclose, but Barratt discloses wherein the first data packet carries a first sequence number and a first frequency band identifier (Fig. 4, [0051]: in step 422, endpoint 214 sends a first application message 422 to the local controller 202 via a primary I/F connection. The message includes a sequence number and a channel ID), the first sequence number indicating an occurrence order of the first data packet (Fig. 4, [0052], [0057]: the sequence number in the first application message 422 transmitted via the primary I/F connection indicates the occurrence order, i.e., 3), and the first frequency band identifier indicating the first frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller); and
the second data packet carries a second sequence number and a second frequency band identifier (Fig. 4, [0051]: in step 422, endpoint 214 sends a first application message 422 to the local controller 202 via a secondary I/F connection. The message includes a sequence number and a channel ID), the second sequence number indicating an occurrence order of the second data packet (Fig. 4, [0052], [0057]: the sequence number in the first application message 422 transmitted via the secondary I/F connection indicates the occurrence order, i.e., 3), and the second frequency band identifier indicating the second frequency band (Fig. 4, [0058]: the channel ID indicates the channel number, i.e., 5, for a connection between the endpoint and the local controller).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the wireless device 101 that sends a first data packet via a first frequency band and a second data packet via a second frequency band, as taught by Kim, to modify the packets with sequence number and channel ID, as taught by Barratt.
Doing so allows the receiver to receiver to discard the message based on the sequence number and therefore provide a clear of the duplicated message (Barratt: [0076]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478